Citation Nr: 0002941	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-29 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for post traumatic stress disorder, currently rated as 
30 percent disabling.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

This claim was originally presented to the Board in January 
1997, at which time it was remanded for additional 
development.  It was then returned to the Board.  

In a November 1999 letter, the veteran was informed that the 
Board member who had presided over his June 1996 Board 
hearing had subsequently retired, and he had the right to 
request another hearing.  The veteran did not respond to this 
inquiry, and it will be assumed by the Board that he did not 
desire another personal hearing before a member of the Board.  


FINDING OF FACT

The veteran's post traumatic stress disorder is manifested by 
nightmares, moodiness, irritability, and depression, and 
results in considerable impairment of his social and 
industrial capacities.  


CONCLUSION OF LAW

An increased rating, of 50 percent and no higher, for the 
veteran's post traumatic stress disorder is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in October 1993 for an increased 
rating for post traumatic stress disorder.  He reported that 
he recently received psychiatric treatment at a local 
hospital.  

Records were received from a local VA medical center 
concerning an April 1993 psychiatric evaluation of the 
veteran.  He reported feeling depressed for the past week.  
His other reported symptoms included social isolation, 
decreased energy and libido, and poor sleep habits.  The 
examiner described the veteran as alert and fully oriented, 
with an appropriate affect but depressed mood.  No suicidal 
or homicidal thoughts or plans were reported.  Post traumatic 
stress disorder and depressive disorder were diagnosed, and 
the veteran was begun on medication.  VA mental health 
counseling was recommended.  

The RO considered this evidence and issued a March 1994 
rating decision denying the veteran an increased rating, in 
excess of his current 30 percent rating, for his service 
connected post traumatic stress disorder.  He filed a timely 
notice of disagreement, and was sent a statement of the case.  
He responded with a timely VA Form 9 substantive appeal, 
perfecting his appeal.  He also requested a personal hearing 
before a member of the Board.  

Subsequent to the RO's decision, the veteran submitted his 
inpatient treatment records from a private hospital where he 
was seen for psychiatric care from October to November 1993.  
Upon admission, he reported symptoms of poor sleep, weight 
loss, feelings of depression and isolation, low energy, 
anxiety episodes, and frequent crying spells.  He was 
currently employed for a local transit company, and was 
taking college classes at night, in order to obtain an 
accounting degree.  Objectively, the veteran was tearful but 
cooperative, with appropriate affect and coherent thought 
processes.  He displayed no loosening or blocking of thought, 
and his speech was not circumstantial or tangential.  No 
auditory hallucinations were reported, and the veteran denied 
any paranoid thoughts or feelings.  No recent suicidal 
thoughts or plans were reported, but he did state he had 
previously considered suicide as an option.  The veteran was 
placed on a program of group and individual therapy, and 
medication.  His condition was noted to improve, and he was 
discharged with instructions to seek outpatient follow-up 
care.  

The veteran was seen on a weekly basis by Dr. J.R.C., M.D., 
from July 1993 to August 1994 for psychotherapy and 
medication.  His diagnoses include major depressive illness, 
and post traumatic stress disorder, according to the doctor's 
October 1993 and June 1996 statements to the VA.  

A personal hearing before a member of the Board was afforded 
the veteran in June 1996.  He testified that he has worked 
for the last eight years in a storage area, where he is able 
to work by himself, away from others.  The veteran was 
previously married, but is now divorced, and he felt his post 
traumatic stress disorder symptoms lead to the dissolution of 
his marriage.  He has two daughters to whom he speaks 
occasionally, and he has some contact with his mother.  
Otherwise, he currently lives alone and has few friends.  At 
one time, he was seeing a doctor for counseling on a regular 
basis, and was on medication, but his health insurance would 
no longer pay for the visits, so he is no longer in a regular 
treatment program or taking medication for post traumatic 
stress disorder.  

This claim was originally presented to the Board in January 
1997, at which time it was remanded for additional 
development.  In compliance with the Board's remand, a new VA 
psychiatric examination was afforded the veteran in March 
1997.  He reported flashbacks, nightmares, poor 
concentration, irritability, social isolation, and stimulus 
avoidance.  Objectively, the veteran was alert and fully 
oriented.  His speech was of normal rate and volume.  He was 
appropriately dressed, and eye contact was good.  His memory 
was good but his concentration was poor.  His mood was 
depressed and his affect was constricted.  He denied both 
suicidal and homicidal ideation.  No visual or auditory 
hallucinations were reported.  He was positive for paranoia, 
but was not tangential or circumstantial.  His insight was 
fair and his judgment was good.  Post traumatic stress 
disorder, severe, was diagnosed.  A Global Assessment of 
Functioning (GAF) score of 55-60 was assigned, and the 
examiner determined that the veteran was able to work, as 
well as manage his financial and household affairs.  Therapy 
was recommended.  

The RO considered this evidence, and in a May 1997 rating 
action, continued the prior denial of an increased rating for 
the veteran's post traumatic stress disorder.  He was sent a 
supplemental statement of the case.  

A new VA psychiatric examination was afforded the veteran in 
April 1999.  The veteran has continuously been employed by 
the same company for the last eleven years, working in a 
solitary capacity.  Regarding his post traumatic stress 
disorder symptoms, he reported recurrent and intrusive 
memories, poor concentration, social isolation, flashbacks, 
crowd avoidance, hypervigilance, and stimulus avoidance.  
Because he distrusts others, his marriage ended in divorce, 
and he has few friends.  Objectively, the veteran was alert 
and fully oriented to time, place, and person.  His 
appearance was conventional, with normal speech and 
communication.  When talking about Vietnam, he became tearful 
and agitated.  Eye contact was poor, and his mood was 
depressed.  No disturbance in his mental stream, perception, 
cognitive abilities, or thought content was noted.  His 
memory was intact, although his concentration was poor.  The 
veteran denied any suicidal or homicidal ideation.  Post 
traumatic stress disorder, and a depressive disorder 
secondary to post traumatic stress disorder, were diagnosed 
by the examiner.  In the examiner's opinion, the veteran was 
able to work, but he otherwise tended to isolate himself.  A 
GAF score of 55 was assigned, and the veteran was deemed 
competent to manage his own funds.  

The RO considered this additional evidence, and continued the 
prior denial of an increased rating for the veteran's post 
traumatic stress disorder.  The claim was then returned to 
the Board.  


Analysis

The veteran's claim for entitlement to an increased rating 
for his service-connected post traumatic stress disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Therefore, in light of Karnas, the veteran is entitled to 
evaluation of his increased rating claim under both the new 
and the old criteria.  The RO afforded the veteran an 
additional VA psychiatric examination in March 1997, and 
reconsidered his claim under all applicable laws and 
regulations in May 1997; thus, a remand for this purpose is 
not necessary at this time.  

Currently, the veteran has a 30 percent rating for his post 
traumatic stress disorder. Post traumatic stress disorder is 
evaluated under the provisions of 38 C.F.R. § 4.129, 
Diagnostic Code 9411.  Under this code, prior to the 
amendments of November 7, 1996, when the ability to establish 
and maintain effective or favorable relationships with people 
is considerably impaired by reason of psychoneurotic symptoms 
and the reliability, flexibility, and efficiency levels of 
the veteran are so reduced as to result in considerable 
industrial impairment, a 50 percent rating was warranted.  A 
70 percent rating was assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1996).  

As amended effective November 7, 1996, the rating criteria 
provide that where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, and; 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating is warranted.  A 70 
percent rating will be granted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

For the reasons to be noted below, a 50 percent rating, and 
no higher, is warranted for the veteran's post traumatic 
stress disorder.  

In the development of this appeal, the veteran has been 
afforded VA psychiatric examinations in March 1997 and April 
1999.  A November 1993 private hospitalization summary has 
also been obtained, along with VA outpatient treatment 
records, and statements from the veteran's private physician.  
The totality of this evidence demonstrates considerable 
social isolation in the present case, and thus a 50 percent 
disability rating is warranted under the rating criteria in 
effect prior to November 1996.  

According to an April 1993 VA psychiatric examination, the 
veteran was depressed, with decreased energy.  Social 
isolation was also noted.  He was hospitalized at a private 
facility in October and November 1993, and he again was noted 
to be socially isolated.  At his June 1996 personal hearing 
before a member of the Board, the veteran stated he was 
divorced and lived alone.  He had few friends, but did see 
some members of his family on occasion.  He felt the failure 
of his marriage was the result of his post traumatic stress 
disorder symptoms.  He was also isolated from others on his 
job, an arrangement which he prefers; he works in a storage 
area, and has infrequent contact with this co-workers or the 
general public.  When he was evaluated by a VA examiner in 
March 1997, a Global Assessment of Functioning (GAF) score of 
55-60 was assigned him, and his post traumatic stress 
disorder was described by the examiner as "severe."  At the 
time of his April 1999 VA psychiatric examination, the 
veteran was assigned a GAF score of 55, and the examiner 
stated the veteran tended to isolate himself from others.  
The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), a Global Assessment of Functioning score 
between 51-60 represents "moderate symptoms . . . , or 
moderate impairment in social, occupational, or school 
functioning."  American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., pp. 46-
47 (1994).  

In light of 38 C.F.R. §§ 4.3 and 4.7, this evidence 
demonstrates sufficient social isolation to warrant a 50 
percent rating for post traumatic stress disorder, under the 
rating criteria in effect prior to the November 1996 
regulatory change.  However, the preponderance of the 
evidence is against an increased rating, to 70 percent, for 
the veteran's post traumatic stress disorder.  

Considering the evidence first in light of the criteria in 
effect prior to November 1996, no increase to 70 percent is 
warranted.  The evidence does not demonstrate severe 
impairment in the veteran's social and occupational 
functioning.  While he did initially hold several jobs 
following his separation from service, he has worked for his 
current employer for 11 years.  He testified at his June 1996 
Board hearing that he does miss some days at work due to his 
post traumatic stress disorder, and he generally prefers to 
work alone, but he did not indicate his job was endangered by 
these facts.  Socially, the veteran has experienced a 
divorce, and is currently living alone; however, he does have 
some contact with his mother, brother, and two daughters, 
with whom he speaks or visits on occasion.  He has no current 
or prior legal problems.  He manages the finances for his 
household, as well as shops and performs household chores.  
Both the March 1996 and April 1999 examination reports 
describe the veteran as competent.  The April 1999 examiner 
stated the veteran could work, although he tended to isolate 
himself.  Overall, the preponderance of the evidence suggests 
against a finding that veteran has severe impairment in his 
industrial or social capacities; thus, an increased rating is 
not warranted under the old criteria.  

Likewise, an increased rating to 70 percent is not warranted 
under the new rating criteria in effect after November 1996.  
While he has reported suicidal ideation in the distant past, 
he has never made an attempt, and the examination reports all 
note no current thoughts or plans.  He has reported no 
obsessive rituals which interfere with his daily routine.  
His speech is not intermittently illogical, obscure, or 
irrelevant; it was described as having "normal rate and 
volume" in March 1996, and he was able to testify on his own 
behalf at a June 1996 hearing.  While he has reported some 
feelings of depression, these feelings are not shown by the 
evidence to be near continuous or affecting his ability to 
function independently.  The veteran has lived alone for many 
years, and has demonstrated competency to manage his funds 
and his household tasks.  He was described by both VA 
examiners as competent.  He has reported some flashbacks 
following stimuli such as war movies, but he reports no 
hallucinations, delusions, or other evidence of psychosis.  
The veteran has been described at all times of record as 
alert, cooperative, and fully oriented, and without spatial 
disorientation.  While he has reported some irritability, no 
violence or other inappropriate responses have resulted.  No 
neglect in his personal appearance or hygiene has been noted.  
Overall, the preponderance of the evidence is against an 
increased rating to 70 percent for post traumatic stress 
disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
required only a single period of hospitalization in the last 
several years, and is not shown by the evidence to present 
marked interference with employment.  While he has missed 
some time from work due to post traumatic stress disorder, he 
did not state his absences were sufficiently excessive so as 
to place his continued employment in jeopardy.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time.  The veteran 
has not otherwise submitted evidence tending to show that his 
service-connected psychiatric disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence supports an 
increased rating, to 50 percent, and no higher, for the 
veteran's service connected post traumatic stress disorder.  


ORDER

An increased rating, to 50 percent, for the veteran's service 
connected post traumatic stress disorder is warranted.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

